Title: From Thomas Jefferson to John Stockdale, 28 January 1787
From: Jefferson, Thomas
To: Stockdale, John



Sir
Paris Jan. 28.-87.

I will thank you to send me by the Diligence Sterne’s works complete, 5. vols. 12mo. published by Cadell 1780. I name this edition because it brings all his works into the smallest compass of any one I have seen. If you know of any edition still smaller I would prefer it, elegantly bound.
A friend here has desired me to procure there two peices of Pope, viz, ‘Happy the man whose wish and care &c.’ and ‘Vital spark of heavenly flame &c.’ set to musick for the harpsichord, if they have been ever set to music, as I think they have. Will you be so good as to have enquiry made at some of the music shops, and forward them to me by the Diligence, or, if not too bulky, by the post. I shall set out on my journey the 15th. of February, within which time I shall hope to receive these articles. I have never heard whether you sent the books to Virginia which I desired long ago. I remember you had to get some of them from Scotland.
I am Sir your very humble servt.,

Th: Jefferson

